ACCEPTED
                                                                          03-14-00782-CV
                                                                                 4420417
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      3/9/2015 1:13:31 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                      NO. 03-14-00782-CV
               IN THE THIRD COURT OF APPEALS
                      AT AUSTIN, TEXAS                    FILED IN
                                                   3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                                                   3/9/2015 1:13:31 PM
              SANTANDER CONSUMER USA, INC.           JEFFREY D. KYLE
                        Appellant,                         Clerk

                                v.
   MARIO A. MATA, CENTROPLEX AUTOMOBILE RECOVERY, INC.,
JOHN F. THOMPSON d/b/a CENTROPLEX AUTOMOBILE RECOVERY, INC.
 REDSHIFT INVESTIGATION, INC., and BLAKE THORNTON VANDUSEN,
                           Appellees.

                       Appealed from the
                   353rd Judicial District Court
                      Travis County, Texas

                REPLY BRIEF OF APPELLANT
           TO BRIEF OF APPELLEE, MARIO A. MATA


                       DONALD L. TURBYFILL
                       State Bar of Texas # 20296380
                       dturbyfill@dntlaw.com [E-MAIL]
                       DEBORAH C. S. RIHERD
                       driherd@dntlaw.com [E-MAIL]
                       State Bar of Texas # 24038904
                       VICKI W. HART
                       State Bar of Texas # 24046037
                       vhart@dntlaw.com [E-MAIL]
                       Devlin, Naylor & Turbyfill, P.L.L.C.
                       4801 Woodway, Suite 420-West
                       Houston, Texas 77056-1805
                       (713) 622-8338 [PHONE]
                       (713) 586-7053 [FACSIMILE]
                       ATTORNEYS FOR APPELLANT
                       SANTANDER CONSUMER USA, INC.
ORAL ARGUMENT REQUESTED
                                          TABLE OF CONTENTS
INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii
STATEMENT OF APPELLANT’S REPLY POINTS TO APPELLEE’S RESPONSE
.................................................................. 1
         Reply to Issue Nos. I and II: Mata waived the issue of the validity of the
         Arbitration Provision, and the Arbitration Provision is enforceable against
         Mata.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
         Reply to Issue Nos. I and II: Mata waived the issue of the validity of the
         Arbitration Provision, and the Arbitration Provision is enforceable against
         Mata.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8




                                                            -ii-
                                       INDEX OF AUTHORITIES
Cases                                                                                                              Page
Caley v. Gulfstream Aero. Corp.,
      428 F.3d 1359 (11th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Cenoplex, Inc. v. Fox, 03-12-00758-CV,
     2014 Tex. App. LEXIS 1985
     (Tex. App.—Austin Feb. 21, 2014, no pet.) (mem. op.). . . . . . . . . . . . . . . . 2
Fredonia State Bank v. General Am. Life Ins.,
     881 S.W.2d 279 (Tex.1994). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
Genesco, Inc. v. T. Kakiuchi & Co.,
     815 F.2d 840 (2nd Cir. 1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Henry v. Fin. Cas. & Sur. Inc.,
     No. 01-13-00672-CV,
     2014 Tex. App. LEXIS 6524
     (Tex. App.—Houston [1st Dist. Jun 17, 2014, no pet.) (mem. op.). . . . . . . . 2
In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 739 (Tex. 2005).. . . . . . . . 4, 5
Medical Development Corp. v. Industrial Molding Corp.,
     479 F.2d 345 (10th Cir. 1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Seawright v. Am. Gen. Fin., Inc.,
     507 F.3d 967 (6th Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Tinder v. Pinkerton Sec.,
      305 F.3d 728 (7th Cir. 2002) ). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Valero Refining, Inc. v. M/T Lauberhorn,
      813 F.2d 60, 64 (5th Cir. 1987). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Statutes and Codes                                                                                                 Page
9 U.S.C. § 2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
9 U.S.C. § 3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Tex. Bus. & Comm. Code Ann. § 3.401. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4



                                                           -iii-
Rules                                                                                                          Page
Tex. R. App. P. 9.4. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
Tex. R. App. P. 33.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2
Tex. R. App. P. 38.1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                         -iv-
             STATEMENT OF APPELLANT’S REPLY POINTS
                    TO APPELLEE’S RESPONSE
      Appellant, SANTANDER CONSUMER USA, INC. (“Santander”) makes the
following reply points to the reply points of Appellee, MARIO A. MATA (“Mata”).

      Reply to Issue Nos. I and II: Mata waived the issue of the validity of the
      Arbitration Provision, and the Arbitration Provision is enforceable against
      Mata.
                      SUMMARY OF THE ARGUMENT
            Mata waived the issue of the validity of the Arbitration Provision on
appeal because he did not raise this issue in the trial court. Furthermore, the
Arbitration Provision is signed by CitiFinancial Auto, Ltd.—Santander’s
predecessor—so the Arbitration Provision is fully executed. Also, Mata is estopped
from claiming that the Arbitration Provision is invalid while seeking to enforce the
other provisions of the Amendment Agreement.
                                  ARGUMENT
  Reply to Issue Nos. I and II: Mata waived the issue of the validity of the
 Arbitration Provision, and the Arbitration Provision is enforceable against
                                   Mata.
      Mata argues that the Arbitration Provision is not binding because it is not
executed by Santander. However, at no time in the trial court did Mata raise this
argument.
      The Texas Rules of Appellate Procedure provide that as a prerequisite to
presenting a complaint for appellate review, the record must show that:
      (1) the complaint was made to the trial court by a timely request,
      objection, or motion that: (A) stated the grounds for the ruling that the
      complaining party sought from the trial court with sufficient specificity
      to make the trial court aware of the complaint, unless the specific

                                        -1-
      grounds were apparent from the context; and (B) complied with the
      requirements of the Texas Rules of Civil or Criminal Evidence or the
      Texas Rules of Civil or Appellate Procedure; and
      (2) the trial court: (A) ruled on the request, objection, or motion, either
      expressly or implicitly; or (B) refused to rule on the request, objection,
      or motion, and the complaining party objected to the refusal.
Tex. R. App. P. 33.1(a).
      In his response to Santander’s Motion to Compel, Mata admitted that the
Arbitration Provision had been executed by the parties. (CR 202-210.) Mata did not
challenge the validity of the Arbitration Provision; rather, he argued that his claims
fell within an exception to the Arbitration Provision. (CR 202-210.) A party fails to
preserve a complaint for appeal when the complaint is not raised in the trial court.
Henry v. Fin. Cas. & Sur. Inc., No. 01-13-00672-CV, 2014 Tex. App. LEXIS 6524,
at *7 (Tex. App.—Houston [1st Dist. Jun 17, 2014, no pet.) (mem. op.). Whatever
the merits of his contentions may be, Mata has not shown that this argument was
presented to the trial court. It therefore did not factor into trial court's decision and
cannot be part of the appellate court’s review on appeal. See Tex. R. App. P. 33.1;
Cenoplex, Inc. v. Fox, 03-12-00758-CV, 2014 Tex. App. LEXIS 1985, at *24-25 n.
4 (Tex. App.—Austin Feb. 21, 2014, no pet.) (mem. op.). Thus, Mata has waived this
issue on appeal.
      Furthermore, even if Mata had preserved this issue for appellate review, it fails
because Mata cites no legal authority to support his argument that the Arbitration
Provision is unenforceable because it is not signed by Santander (or Santander’s
predecessor).



                                          -2-
      The Federal Arbitration Act provides that
      a written provision in any contract to settle by arbitration a controversy
      thereafter arising out of such contract or transaction or an agreement in
      writing to submit to arbitration an existing controversy arising out of
      such a contract, transaction, or refusal, shall be valid, irrevocable, and
      enforceable, save upon such grounds as exist at law or in equity for the
      revocation of any contract.
9 U.S.C. 2.
      Arbitration agreements under the Federal Arbitration Act need to be written,
but not necessarily signed. Valero Refining, Inc. v. M/T Lauberhorn, 813 F.2d 60, 64
(5th Cir. 1987) ("We note also that section three of the Act does not require that a
charter party be signed in order to enforce an arbitration agreement contained within
it."); see also Seawright v. Am. Gen. Fin., Inc., 507 F.3d 967, 979 (6th Cir. 2007);
Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840, 846 (2nd Cir. 1987) ("[W]hile the
[FAA] requires a writing, it does not require that the writing be signed by the
parties."); Tinder v. Pinkerton Sec., 305 F.3d 728, 736 (7th Cir. 2002) ("Although §
3 of the FAA requires arbitration agreements to be written, it does not require them
to be signed."); Medical Development Corp. v. Industrial Molding Corp., 479 F.2d
345, 348 (10th Cir. 1973) ("It [is] not necessary that there be a simple integrated
writing or that a party sign the writing containing the arbitration clause."); Caley v.
Gulfstream Aero. Corp., 428 F.3d 1359, 1369 (11th Cir. 2005) ("We readily conclude
that no signature is needed to satisfy the FAA's written agreement requirement.").
      Thus, the fact that the Arbitration Provision is purportedly not signed by
Santander or its predecessor does not render the Arbitration Provision unenforceable.
And, Mata has failed to allege any grounds that exist at law or in equity for the
revocation of the Amendment Agreement or the Arbitration Provision.

                                         -3-
      Additionally, a signature “may be made (i) manually or by means of a device
or machine, and (ii) by the use of any name, including a trade or assumed name, or
by a word, mark, or symbol executed or adopted by a person with present intention
to authenticate a writing.” Tex. Bus. & Comm. Code Ann. § 3.401. The Arbitration
Provision contains the name of “CitiFinancial Auto, Ltd.” at the bottom of the
document, which constitutes the signature of CitiFinancial Auto, Ltd, Santander’s
predecessor. (CR 80).
      The Arbitration Provision was part of an amendment of the retail installment
contract (“Amendment Agreement”) to reduce the interest rate, reduce the amount of
the monthly payments due, and to extend the maturity date of the retail installment
contract. (CR 68-70, 75-80) The Arbitration Provision was part of the consideration
to amend the terms of the contract. (CR 68-70, 75-80). Mata does not argue that the
other terms of the Amendment Agreement are invalid due to the purported lack of a
signature by Santander or its predecessor.       Rather, Mata claims that he fully
performed under the terms of the amended terms of the contract and has asserted a
cause of action for breach of contract. (CR 5-6.) Even a nonsignatory plaintiff
seeking the benefits of a contract is estopped from simultaneously attempting to avoid
the contract's burdens, such as the obligation to arbitrate disputes. See In re Kellogg
Brown & Root, Inc., 166 S.W.3d 732, 739 (Tex. 2005) (emphasis added). A party
may be estopped from asserting that the lack of his signature precludes enforcement
of the contract's arbitration clause when he has consistently maintained that other
provisions of the same contract should be enforced to benefit him. Id.



                                          -4-
      Similarly, Mata, as a signatory to the Arbitration Provision, is estopped from
avoiding the enforcement of the arbitration clause when he has filed suit asserting a
cause of action of breach of the retail installment contract (as amended by the
Amendment Agreement containing the Arbitration Provision). Cf., id.
      Mata also argues that the Texas Finance Code requires confirmation of any
amendment of a retail installment contract to be delivered to the buyer or mailed to
the buyer’s most recent address, and that he received no such confirmation. Mata
fails to cite to any portion of the record that supports his assertion that he received no
such confirmation, has not adequately briefed this issue, and thus has waived this
argument on appeal. Tex. R. App. P. 38.1(i); see Fredonia State Bank v. General Am.
Life Ins., 881 S.W.2d 279, 283 (Tex.1994) (an appellee’s point may be waived due
to inadequate briefing).
      Furthermore, by arguing that he did not receive confirmation of the
Amendment Agreement, once again, as set forth above, Mata is attempting to
simultaneously claim the benefits of the Amendment Agreement but disclaim the
Arbitration Provision contained in the Amendment Agreement. Mata is estopped
from avoiding the enforcement of the Arbitration Provision. Cf. Kellogg, 166 S.W.3d
at 739 (Tex. 2005).




                                           -5-
                                 CONCLUSION
       Mata waived the issue of the validity of the Arbitration Provision on appeal
because he did not raise this issue in the trial court. Furthermore, the Arbitration
Provision is signed by CitiFinancial Auto, Ltd.—Santander’s predecessor—so the
Arbitration Provision is fully executed. Also, Mata is estopped from claiming that
the Arbitration Provision is invalid while seeking to enforce the other provisions of
the Amendment Agreement.

                                     PRAYER
       WHEREFORE, PREMISES CONSIDERED, Appellant, SANTANDER
CONSUMER USA, INC., prays that this Court grant oral argument on this appeal,
and thereafter, reverse the trial court’s order denying Santander’s motion to compel
arbitration as to Mata’s claims against the other Defendants, enter an order
compelling arbitration of all of Mata’s claims in the underlying cause of action, and
for all other and further relief to which Santander Consumer USA, Inc. may show
itself to be justly entitled.

                                       Respectfully submitted,
                                       DEVLIN, NAYLOR & TURBYFILL, P.L.L.C.


                                       DONALD L. TURBYFILL
                                       State Bar of Texas # 20296380
                                       dturbyfill@dntlaw.com [E-MAIL]
                                       DEBORAH C. S. RIHERD
                                       State Bar of Texas # 24038904
                                       driherd@dntlaw.com [E-MAIL]
                                       VICKI W. HART
                                       State Bar of Texas # 24046037

                                         -6-
                                     vhart@dntlaw.com [E-MAIL]
                                     4801 Woodway, Suite 420-West
                                     Houston, Texas 77056-1805
                                     (713) 622-8338 [PHONE]
                                     (713) 586-7053 [FACSIMILE]
                                     ATTORNEYS FOR APPELLANT
                                     SANTANDER CONSUMER USA, INC.

                     CERTIFICATE OF COMPLIANCE
       I certify that this document was produced on a computer using Corel
WordPerfect X5 and contains 1,433 words, as determined by the computer software's
word-count function, excluding the sections of the document listed in Tex. R. App.
P. 9.4(i)(1).

                                     DEBORAH C. S. RIHERD




                                       -7-
                         CERTIFICATE OF SERVICE
       The undersigned does hereby certify that a true and correct copy of the above
and foregoing instrument was served upon the following parties either electronically
through an electronic filing manager or in the alternative served by fax prior to 5:00
p.m., in person, by mail, commercial delivery service, or email, on March 9, 2015:


 Mario A. Mata                         John S. Kenefick
 Mario A. Mata, PLLC                   JKenefick@MacdonaldDevin.com [E-MAIL]
 111 Congress Avenue, Suite            John R. Sigety
 400Austin, Texas 78701                JSigety@MacdonaldDevin.com [E-MAIL]
 (512) 681-4461 [PHONE]                MacDonald Devin, P.C.
 (512) 682-2147 [FACSIMILE]            3800 Renaissance Tower
 APPELLEE, pro se                      1201 Elm Street
                                       Dallas, Texas 75270-2130
 David L. Treat                        (214) 744-3300 [PHONE]
 dlt@lstlaw.com [E-MAIL]               (214) 747-0942 [FACSIMILE]
 Christopher A. Lotz                   ATTORNEYS FOR APPELLEE
 clotz@lstlaw.com [E-MAIL]             BLAKE THORNTON VANDUSEN
 Lindow Stephens Treat, LLP
 The Vogue Building                    Karen C. Burgess
 600 Navarro Street, Sixth Floor       kburgess@richardsonburgess.com [E-MAIL]
 San Antonio, Texas 78205              Richardson + Burgess LLP
 (210) 227-2200 [PHONE]                221 West 6th Street, Suite 900
 (210) 227-4602 [FACSIMILE]            Austin, Texas 78701-3445
 ATTORNEYS FOR APPELLEES               (512) 482-8808 [PHONE]
 REDSHIFT INVESTIGATION                (512) 499-8886 [FACSIMILE]
 INC.                                  ATTORNEY FOR APPELLEES
                                       CENTROPLEX AUTOMOBILE
                                       RECOVERY, INC. AND JOHN F.
                                       THOMPSON


                                       DEBORAH C. S. RIHERD




                                         -8-